Citation Nr: 1735316	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  16-56 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether an overpayment of VA dependency benefits in the amount of $7,026.62 was properly created.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at Law


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2015 decision of the Department of Veterans Affairs (VA) Debt Management Center in St. Paul Minnesota.  This case was remanded for review by the Agency of Original Jurisdiction in September 2015.  It is now back before the Board.

The issue of entitlement to a waiver of an overpayment debt in the amount of $7,026.62 was raised in a statement.  The SOC reflects that the matter was referred to the appropriate authority.  The record appears to establish that a partial waiver of recovery was granted.  Regardless of a partial grant of a waiver of recovery, creation of the debt remains a viable issue for appeal.  Validity of creation of a debt and waiver of recovery are separate issues.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was in receipt of compensation for rib, cervical spine, right knee, and mid-back disabilities, which included benefits for a dependent spouse.

2.  The Veteran was divorced on January 9, 2009.

3.  VA received notification of the Veteran's divorce in October 2009.

4.  VA continued to make payments for the dependent spouse after receipt of notice.


CONCLUSIONS OF LAW

1  Overpayment of additional compensation based upon dependency prior to October 2009 was properly created.  38 U.S.C.A. § 5302; 38 C.F.R. § 3.501.  

2.  Overpayment of additional compensation based upon dependency subsequent to the first of the month following notification was not properly created.  38 U.S.C.A. §§ 5112 (b)(10); 38 C.F.R. § 3.500, 3.500 (b)(2).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate claims.  The VCAA duties to notify and to assist do not apply to the claim of waiver of recovery of an overpayment of VA disability compensation.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Regardless, VA's duty to notify was satisfied by two May 2015 notification letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

B.  Duty to Assist

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  

In September 2015, the Board remanded this case for further development.  The August 2015 remand required the RO to take appropriate steps to review the claim and issue a statement of the case (SOC).  An SOC was issued in November 2016.  The directives having been substantially complied with, the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Board will therefore proceed to the merits of the appeal.


II.  History 

In October 2009, VA received the Veteran's VA Form 21-526, noting he was divorced.  On a telephone call on May 18, 2015, the Veteran stated that his divorce was on January 9, 2009.  He also stated he felt he was being retaliated against, and reported that he contacted the New York Post regarding this matter.

The evidence indicates the Veteran was in fact receiving additional compensation for a spouse after his divorce, from January 2009 (the date of his divorce) to May 2015.  The Veteran's compensation award was adjusted accordingly and he was notified on May 19, 2015.  An overpayment was created due to the retroactive discontinuance of the additional compensation for the Veteran's ex-wife. 

The Veteran and his representative have submitted argument indicating the Veteran clearly indicated that his current status was that of divorced, which was marked and received by VA in October, 2009.  In June 2015, the Veteran received a letter from the Debt Management Center in St. Paul, Minnesota indicating that since he is currently receiving VA benefits, VA planned to withhold those benefits until the amount he was overpaid was recouped.  This withholding was scheduled to begin in September 2015.  

In the Veteran's June 2015 Notice of Disagreement (NOD) the Veteran, through his representative, suggested that because this overpayment is the result of VA's administrative error and repayment would unduly burden the Veteran, he is also entitled to a waiver.  

The Committee on Waivers (Committee) determined in a January 2016 decision that the debt was valid.  Relevant to the current issue before the Board of the proper creation of the overpayment, the Committee found that the overpayment was created because VA continued to pay the Veteran an additional allowance on his compensation for a dependent spouse after he had divorced.  Some fault was found on the Veteran's part in the creation of the debt, as he did not report his divorce right away.  


III.  Analysis

Here, the law specifically prohibits additional payments to a dependent spouse following a divorce.  The evidence clearly indicates the Veteran was divorced in January 2009, but continued to receive an additional award on his compensation for a dependent spouse.  Neither the Veteran nor his representative disputes this fact.  Consequently, the Board finds the overpayment was properly created prior to receiving notice in October 2009.  As it was based on administrative error after October 2009, the Board finds it was not properly created after this date.

A.  Failure to Notify VA of Divorce

The Veteran was divorced on January 9, 2009.  He did not notify VA until October 2009 under any stretch.  The Veteran retained benefits to which he was not entitled and the debt was properly created.  See 38 C.F.R. § 3.500.

B.  Effective Date of Notification of Divorce

In regard to the dates after notification, Veteran's VA Form 21-526 was effective the first day of the next month, the Veteran had done everything required to provide notification.  The award continued due to error on the part of VA.

C.  Debt after October 2009 Notification of Divorce

Under 38 C.F.R. § 3.500 (b), the debt is discontinued after October 2009 based on administrative error.  Here, the AOJ had actual notice and nothing was done until years after the fact.

To the extent that the Agency of Original Jurisdiction (AOJ) has granted a partial waiver of recovery, it shall be up to the AOJ to reach a decision regarding allocation of the waiver amounts.

(If the issue of waiver of recovery had been before the Board, the Board would have granted waiver of recovery for all amounts following the first day of the month after notification by the Veteran.)



ORDER

The overpayment of VA dependency benefits subsequent to the Veteran's divorce but prior to October 2009 was properly created.

The overpayment created subsequent to October 2009 was not properly created. 




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


